Citation Nr: 1223092	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-15 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty from November 14, 1969, to April 5, 1972; he had 11 months and 15 days of other service.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Board has recharacterized the issue of entitlement to service connection for bilateral hearing loss as two separate issues as noted on the title page to better reflect the medical evidence of record. 

(The issues of entitlement to service connection for left ear hearing loss and tinnitus are addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran does not have right ear hearing impairment as defined by VA.  


CONCLUSION OF LAW

The Veteran does not have a right ear hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

In addition, the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claim was received in March 2008.  The RO wrote to the Veteran later that month.  The Veteran was advised of the evidence required to substantiate his claim of service connection.  The letter informed the Veteran of the types of evidence that would be beneficial in supporting his claim.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  He was asked to submit any medical reports that he possessed.  The letter also provided notice on how VA determined effective dates and disability ratings.  See id.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim of service connection for right ear hearing loss.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records, private treatment records, and report of VA examination.  The Veteran identified no additional source of evidence.  The Veteran elected to not have a hearing in his case.  

As noted, the Veteran was afforded a VA examination.  The examination fully addressed the Veteran's symptoms and the medical evidence of record in assessing the Veteran's status.  See 38 C.F.R. § 3.326 (2011), Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

II.  Right Ear Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he was exposed to loud noises while serving in a Pershing Missile Battery.  He contends that he had trouble hearing during active service.  The Veteran is clearly competent to report on when he first noticed problems with his hearing.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

The Veteran, through his representative, contends that his military occupational specialty (MOS) during service was that of jet aircraft mechanic.  See May 2012 Appellant's Brief.  However, the Veteran's DD 214 shows that he was a field artillery commander.  

VA Fast Letter 10-35 (September 2010) includes a Duty MOS Noise Exposure Listing, which establishes that field artillery job listings are presumed to be exposed to high noise exposure.  

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At an October 1968 Officer Candidate School (OCS) medical examination, the Veteran underwent audiological testing.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
-5

The Veteran also underwent audiological testing at a July 1969 commission examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0

A February 1972 separation examination included an audiogram with the following pure tone thresholds, in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
5

The Veteran received a normal clinical evaluation of his ears during the October 1968, July 1969, and February 1972 examinations.  Service treatment records (STRs) contain no complaints of, treatment for, or diagnoses of hearing loss.

The Veteran submitted to a June 2008 VA audiological examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
20
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The Veteran reported hearing loss during service.  He gave a history of in-service noise exposure that included missiles, turbines, and artillery training.  He denied any recreational noise exposure.  The examiner diagnosed hearing within normal limits for VA purposes on the right.  

In addition, the Veteran has submitted private audiograms that were conducted in May 2005, June 2006, and December 2007; a review of those audiograms reveals results similar to those of the VA examination set forth above. 

Although the Veteran complains of exposure to acoustic trauma in service, a right ear hearing impairment as defined by VA regulations is not shown.  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges the Veteran's contention that he experienced threshold shifts in the right ear during service.  Nevertheless, as the Veteran does not have a current right ear hearing loss disability for VA purposes, the issue of whether he had an acuity threshold shift during service is irrelevant. 

The Veteran is competent to state that he has trouble hearing out of his right ear.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as an audiogram and his views regarding loss of hearing acuity are not as probative as the audiogram.  Even if his opinion was entitled to be accorded some probative value, it is far outweighed by the audiological test evaluations of record, none of which shows a hearing loss disability in the right ear for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service connection claim for a right ear hearing loss disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.  


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

As an initial matter, the Board finds that the claims folder contains no evidence of noise exposure before or after the Veteran's active service.  In fact, in-service examination reports note that the Veteran was a student prior to service.  Also, at a June 2008 VA audiological examination, the Veteran stated that he has held office jobs since discharge from military service.

The Veteran contends that he had trouble hearing during active service.  He further contends that he originally experienced tinnitus during active service, and sought advice from a base doctor who told him there was nothing he could do and that the tinnitus would go away.  He maintains that the tinnitus was intermittent up until 2005, at which time it became continuous.  See October VA Notice of Disagreement and May 2009 VA Form 9.  The Veteran is competent to report on when he first noticed problems with his hearing acuity and tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

At an October 1968 Officer Candidate School (OCS) medical examination, the Veteran underwent audiological testing.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
-5
-5
0
5

The Veteran also underwent audiological testing at a July 1969 commission examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
--
5

A February 1972 separation examination included an audiogram with the following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
5
0

The Veteran received a normal clinical evaluation of his ears during the October 1968, July 1969, and February 1972 examinations.  STRs contain no complaints of, treatment for, or diagnoses of hearing loss or tinnitus.

The Veteran submitted to a June 2008 VA audiological examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
10
10
45

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The Veteran reported hearing loss during service.  He gave a history of in-service noise exposure that included missiles, turbines, and artillery training.  He denied any recreational noise exposure.  The examiner diagnosed hearing within normal limits from 500 to 3000 Hz sloping to a mild hearing loss at 4000 Hz for the left ear.  She opined that that the Veteran's current hearing loss "is less likely than not" related to his active duty noise exposure.  She explained that the Veteran displayed normal hearing on both his enlistment and separation examinations.  The examiner further opined that the Veteran's tinnitus "is less likely than not" related to his active duty noise exposure.  As an explanation for this opinion, she noted that there were no documented complaints of tinnitus during service. 

In addition, the Veteran has submitted private audiograms that were conducted in May 2005, June 2006, and December 2007; a review of those audiograms reveals results similar to those of the VA examination noted above. 

The June 2008 VA examiner based her negative nexus opinion on the fact that the Veteran exhibited normal hearing upon enlistment and separation.  However, VA regulation 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, the opinion with respect to tinnitus is based on an inaccurate factual premise because the examiner stated that the Veteran had initially experienced tinnitus during service, after which it subsided and did not return until approximately 3-1/2 years earlier.  The Veteran has stated that the tinnitus was intermittent until 2005, at which time it became constant.  Finally, the Veteran contends that the examiner failed to address threshold shifts that occurred in the left ear during service.  

In view of the foregoing, on remand another opinion is required to determine  whether it is at least as likely as not that the Veteran's left hearing loss and tinnitus are related to noise exposure during the Veteran's active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  

An audiogram for the left ear should be completed, and the results of such testing should be included in the examination report.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others during and since military service, review the record, and offer an opinion as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that any left ear hearing loss disability or any tinnitus had its onset during the Veteran's active service or is otherwise related to the Veteran's active military service.  Opinions should be provided as to left ear hearing loss and tinnitus.

The examiner should consider specifically the Veteran's assertions of hearing loss and tinnitus during service.  Consideration should specifically be given to any threshold shift(s) that occurred in the left ear when the Veteran was examined for separation from active duty in February 1972.  The examiner should speak to the relevance of any threshold shift(s), to include a specific discussion of what constitutes a significant threshold shift.  Finally, the examiner should address the relevant evidence of record, including but not limited to, the in-service audiograms, the post-service audiograms, and the Veteran's competent reports of hearing difficulties and tinnitus.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service should be set forth in detail.

All opinions expressed must be supported by complete rationale.  If the examiner determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Thereafter, re-adjudicate the issues of entitlement to service connection for a left ear hearing loss and tinnitus.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


